We are fortunate that the great
skills and integrity displayed by His Excellency Mr. Theo-
Ben Gurirab, both as freedom fighter and as Foreign
Minister of Namibia, will now be at the disposal of the
General Assembly. We desperately need those qualities as
we wrestle with the challenges that now face our
Organization.
We are enriched by the presence of our three new
Members, the Republic of Kiribati, the Republic of Nauru
and the Kingdom of Tonga.
We look forward to the coming millennium with
great expectations born out of the many great
accomplishments of this century, not least of which has
been the creation and preservation of the United Nations.
But we would be deceiving ourselves if we did not
recognize that the world of peace and security envisioned
by the drafters of the Charter is as far from achievement
as it was at the beginning of this tormented century.
This has indeed been a century of extremes. We
have witnessed marvelous scientific and technological
advances that could liberate humankind from the drudgery
and misery that have always been its lot. At the same
time, we have seen more billions spent on means of
destruction than on the construction of a better life for the
billions who still live in poverty.
We have witnessed the spread of democracy around
the globe, even as inequality between and within nations
grows unabated and countless millions of lives are
wasted. All too apparent are the tragic victims of the
invisible hand of the market.
How much has inequality grown during this century?
The 1999 Human Development Report of the United


Nations Development Programme (UNDP) tells us that the
income gap between the fifth of the world's people living
in the richest countries and the fifth living in the poorest
was 11 to 1 in 1913. This had grown to 30 to 1 by 1960,
60 to 1 in 1990, and 74 to 1 in 1997. The report concludes
in its “Overview”, at page 2, that
“When the market goes too far in dominating
social and political outcomes, the opportunities and
rewards of globalization spread unequally and
inequitably — concentrating power and wealth in a
select group of people, nations and corporations,
marginalizing the others.”
The solution, it posits, is not to stop the expansion of
global markets, but to create and enforce the rules for
stronger governance, both national and global, to ensure
that globalization works for people, not just for profits. This
crying need for good global governance is not being
answered, and it is one of the most important and
fundamental tasks facing the United Nations today.
During this century there have been two concerted
attempts to collectively provide the framework for a new
world order, following periods of catastrophic human
behaviour. After the First World War the Versailles Treaty
and the Paris Conference created the League of Nations, the
International Labour Organization (ILO) and certain
economic arrangements. After the Second World War we
had the United Nations and the Bretton Woods agreements,
which again created new institutional arrangements for
regulating a new world order. One of the results of that
reordering was the ushering in of the era of decolonization,
whereby dozens of countries have emerged and formed part
of the family of nations, bringing our number in the United
Nations up to 188.
Today we have witnessed a real change in the world
order no less far-reaching and momentous than the first
two, with the end of the cold war, the creation of a unipolar
world and the phenomena of globalization and trade
liberalization. And still we have not been able to sit
together and negotiate universally accepted rules and
institutions that are workable and fair for regulating this
new order. How can we speak of the victory of democracy
in this situation?
The institutions that, more than national governments,
govern the real lives of billions today — the International
Monetary Fund (IMF), the World Bank, the G-7, the
Organization for Economic Cooperation and Development
(OECD), the World Trade Organization (WTO) — are
dominated by a few rich and powerful countries, and
there is no transparency, no accountability, no effective
mechanism for civil society participation. In short, there
is no good governance.
We, the developing countries, are constantly being
urged by the international organizations, by the European
Union and others, to practise good governance, and are
threatened with sanctions if we do not. For our part, we
in Belize and other developing countries accept the need
for good governance and are doing our utmost to achieve
it. It is time we ensured that these all-powerful
organizations themselves practise good governance, abide
by a global code of ethics that puts people before profits,
respect the diversity of our countries and be fully
accountable and transparent.
While we have made important advances in
enlarging democracy at the national level, we have failed
to do so at the global level. Our only hope lies with a
reformed United Nations that will ensure that the global
institutions that determine the quality of our lives are
made democratic and just.
Small countries like Belize are understandably
concerned about the way in which globalization and trade
liberalization are being mismanaged. Yes, we believe in
the potential benefits of globalization. Yes, we want to be
involved, but as partners, not as victims of larger, more
powerful economic interests.
Belize became independent just 18 years ago. It has
been said that we became independent just when
independence ceased to be meaningful as a result of the
power of international organizations and transnational
companies to determine not just international, but also
national economic and social policies.
Let me say this clearly: do not expect any of us who
won our independence after years of struggle — some
involving armed conflict and the sacrifice of many
lives — to simply give it up and accept a new form of
domination. But what does it mean, especially for small
developing countries, to be independent in today's world?
It means that we must find a way to make
interdependence make independence meaningful.
This can best be done through effective regional
organizations. In our own region, our vision is to work
towards a real integration of the Central American and
Caribbean countries, to make the Association of
Caribbean States the means of inserting our countries into
2


the world economy with a stronger voice to secure fair
terms of trade, greater market access and more beneficial
investments.
The much vaunted new financial architecture that we
seek to construct must be designed to enhance the
independence of sovereign States. We can only do this
through negotiated agreements that are fair, transparent and
consensual and in which developing countries are given a
real voice.
We are heartened by the words of Mike Moore,
Director-General of the WTO, who told us, members of the
Group of 77, at Marrakesh that he is totally committed to
ensuring that the WTO be a family in which every member
has an equal place at the table and that trade liberalization
bring real benefits to all countries, but especially to
developing countries.
We, the smaller and developing countries, must be the
beneficiaries of unselfish actions on the part of our
developed partners. We are aware that free trade can be
kind to the strong and deadly to the weak, and so our call
is this: Give us time to adjust and move our economies
forward. Help us to develop our capacities and technologies
to make our people competitive. We are challenged to
narrow the gap between those who earn billions and those
who work for pennies.
If we are to be successful at this, everyone must be
included. Our political ideologies and differences will have
to be put aside in the interest of the elimination of poverty.
But none of this is possible if we do not face up to meeting
the first objective of our institution: the achievement of
world peace and security.
True, since the inception of our Organization there has
not been another world war, but local and regional conflicts
have taken a more vicious toll than the two world wars
combined. If we are to prevent these human tragedies, we
will have to move, in the words of our Secretary-General,
from a culture of reaction to a culture of prevention:
preventive diplomacy, preventive disarmament, preventive
deployment.
If only we had followed these prescriptions in East
Timor, we could have prevented the large-scale massacres
and destruction that were visited on an entire people in the
presence of our United Nations Mission, which had assured
them that they could exercise their right to
self-determination in peace and security. None of us can
feel comfortable with the fact that although international
agencies in the field had warned of the impending
massacre for months, nothing was done to prevent it. We
still have the task of ensuring that the people of East
Timor can live in peace and enjoy the benefits of their
courageous decision to be independent, and Belize
pledges its unconditional support for any measures taken
by our Organization to this end.
We do not fail to recognize and applaud the
tremendous success of the United Nations in the
eradication of colonialism and occupation. How could we
fail to do so, when the very existence of Belize as an
independent State is due in no small part to the support of
the United Nations? How could we fail to do so, when we
recall the role of the United Nations in the independence
of Namibia, whose Foreign Minister presides over our
Assembly, or when we recall the work of the Fourth
Committee in brokering the independence of so many of
our present members? But the job is not over till it is
over, not until all peoples of the world are guaranteed
their right to self-determination and independence in
peace and security. In this context, we look forward to
welcoming Palestine as a full Member of the United
Nations at the millennium summit and to achieving peace
and security for all the peoples of that region.
As we leave this century of unparalleled suffering
and violence, we look forward to creating a better world
in the next. None of us can dare predict what awaits us.
On the other hand, we must all commit ourselves to try
to shape the future in ways that redound to the benefit of
all human beings regardless of race, colour, sex,
nationality, class, religion or political opinions.
We will not succeed in this if we do not succeed in
eradicating poverty. Poverty, in the words of the President
of the World Bank, is much more than a matter of
income alone: the poor seek the sense of well-being
which comes from peace of mind, from good health,
community and safety, from choice and freedom as well
as a steady source of income.
A necessary condition for the elimination of all
forms of poverty is the creation of fair rules for trade and
investment. As my Deputy Prime Minister said at the
twenty-second special session, just recently concluded, the
Seattle Round of negotiations must be characterized by a
willingness to implement the necessary reforms to
ameliorate the negative impact of the post-Uruguay
arrangements. We — the small, vulnerable, disadvantaged
States — must benefit from trade liberalization along with
our developed partners.
3


Those partners, however, must live up to the
commitments they have made to the world over the past
decades: it is scandalous that not only has the promise of
dedicating 0.7 per cent of gross domestic product to
development assistance not been met, we are getting further
from this goal every day, with barely 0.2 per cent of gross
domestic product now being so dedicated.
Effective solidarity between the haves and the have
nots is an essential part of the solution to the problems of
marginalization and poverty. That is why we commend the
actions of the Republic of China on Taiwan, which has not
been reluctant to help less well-endowed countries. Taiwan
is a good friend of Belize, and I would like to express here
our deep condolences to the people of Taiwan for the tragic
consequences of the earthquake that struck recently. It is
our hope that the United Nations will be able to embrace
the Republic of China on Taiwan in the family of nations,
as part of a peaceful and just solution to the China
question, one that respects the aspirations and rights of all
Chinese people.
I would like to endorse the support of our Secretary-
General for the concept of individual sovereignty in the
sense of the right of every individual to control his or her
own destiny. This, of course, presupposes a democratic
world, one in which people have the right to participate in
decisions that shape their lives. Indeed, such participation
defines the very existence of people; I participate, therefore
I am. But it is tantamount to putting Descartes before the
horse if we do not recognize that people cannot participate
effectively if they do not have access to education, to
knowledge, to information. My Government has made the
provision of such access its number one priority, and I urge
the international community to focus its resources on
assisting developing countries to empower their peoples
through human-resource development programmes.
We have squandered billions of dollars and millions of
lives in the real or imagined defence of State sovereignty;
let us now resolve to dedicate our resources to education,
the sine qua non for the realization of personal sovereignty.
We all want a better, more just, more peaceful and secure
world, and to achieve this we must have a world free of the
culture of violence and instant gratification, from the
scourge of drug-trafficking: we need a world of tolerance
and solidarity. None of this is possible without education.
People everywhere, but especially in the
underdeveloped countries, are asking what there is to
celebrate as we enter the new millennium. The least we can
do, the least we owe our people, is tell them the truth and
face the reality together. Let us not pretend that the future
is bright and untroubled, or that we have the answers to
all the problems that plague humanity. Let us instead
resolve to work together to harness the power of
technology, of science, of the marketplace, so that they
act for instead of against humanity.
Other speakers before me have called for a new
century of human development, for the creation of a new
global human order. This dream can become reality when,
at last, the powerful agree to sit down with the rest of us
as equals and together design the political, economic and
social architecture that will ensure global prosperity along
with global justice. Only then will the world live in peace
and proclaim, in the words of the prophet Isaiah:
“And he shall judge among the nations, and
shall rebuke many people: and they shall beat their
swords into plowshares, and their spears into
pruning-hooks: nation shall not lift up sword against
nation, neither shall they learn war any more.” (The
Holy Bible, Isaiah 2:4)
Amen.






